Citation Nr: 0418869	
Decision Date: 07/14/04    Archive Date: 07/27/04

DOCKET NO.  02-15 378	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Whether a reduction in the disability evaluation for the 
veteran's service-connected right eye disorder from 40 
percent to 30 percent was warranted.

2.  Entitlement to an increased evaluation for the veteran's 
service-connected right eye disorder, currently evaluated as 
30 percent disabling.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel



INTRODUCTION

The veteran served on active duty from August 1959 to August 
1963.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Louis, Missouri.  The Board remanded this case 
back to the RO in May 2003.

In his September 2002 Substantive Appeal, the veteran 
requested a VA Travel Board hearing.  He withdrew this 
request, however, in an October 2002 submission.  See 38 
C.F.R. § 20.704(e).


FINDINGS OF FACT

1.  All relevant evidence necessary to render a decision on 
the veteran's claims has been obtained by the RO, and the RO 
has notified him of the type of evidence needed to 
substantiate his claims.

2.  The RO's decision to reduce the veteran's evaluation for 
a right eye disorder from 40 percent to 30 percent was 
supported by evidence contained in the record at the time of 
the reduction and was made in compliance with applicable due 
process laws and regulations.

3.  The veteran's right eye disorder is currently productive 
of only light perception; his nonservice-connected left eye 
visual loss consists of corrected vision of 20/400 and vision 
that has been described as "better" than light perception.






CONCLUSIONS OF LAW

1.  The RO's decision to reduce the veteran's evaluation for 
a right eye disorder from 40 percent to 30 percent was 
proper.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.105, 3.159, 3.344, 4.1, 4.7 (2003).

2.  The criteria for an evaluation in excess of 30 percent 
for the veteran's right eye disorder have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 4.1, 4.7, 4.84a, Diagnostic Code 6070 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) was 
enacted.  The VCAA redefines VA's obligations with respect to 
its duty to assist the claimant with the development of facts 
pertinent to a claim and includes an enhanced duty to notify 
the claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This change in the law 
is applicable to all claims filed on or after the date of 
enactment of the VCAA or filed before the date of enactment 
and not yet final as of that date.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126.  

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620-45,632 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  These regulations, likewise, apply to any 
claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by VA as of that date, with the exception of the 
amendments to 38 C.F.R. § 3.156(a) (relating to the 
definition of new and material evidence) and to the second 
sentence of § 3.159(c) and § 3.159(c)(4)(iii) (pertaining to 
VA assistance in the case of claims to reopen previously 
denied final claims), which apply to any application to 
reopen a finally decided claim received on or after August 
29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claims, 
and no further assistance is required in order to comply with 
VA's statutory duty to assist him with the development of 
facts pertinent to his claims.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  Specifically, the RO has obtained records 
corresponding to medical treatment reported by the veteran 
and has afforded him VA examinations addressing his service-
connected right eye disorder.

Also, the Board is satisfied that VA's duty to notify the 
veteran of the evidence necessary to substantiate his claims 
has been met.  The RO informed him of the need for such 
evidence in a June 2003 letter.  By this letter, the RO has 
also notified the veteran of exactly which portion of that 
evidence (if any) was to be provided by him and which portion 
VA would attempt to obtain on his behalf.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

The Board is aware that the appealed rating decision preceded 
the June 2003 VCAA notification letter.  Nevertheless, the RO 
readjudicated the veteran's claims in an April 2004 
Supplemental Statement of the Case, and, in May 2004, he 
notified the RO that he wanted to have his appeal returned to 
the Board for the issuance of a final decision.  The Board is 
therefore satisfied that no further development or 
notification is needed in this case prior to the issuance of 
a final Board decision.  See Pelegrini v. Principi, No. 01-
944 (U.S. Vet. App. June 24, 2004).

II.  Laws and regulations regarding increased evaluations

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  In cases 
where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.

III.  Factual background

In an August 1964 rating decision, the Chicago, Illinois VARO 
initially granted service connection for choroidoretinitis of 
the right eye on the basis of in-service treatment for visual 
problems.  A 30 percent evaluation was assigned, effective 
from August 1963.

The St. Louis VARO, in a July 1999 rating decision, increased 
the evaluation for the veteran's right eye disorder to 40 
percent, effective from April 1999, on the basis of March 
1999 VA examination findings showing uncorrected left eye 
visual acuity to 20/200 at near and 20/60 at far and 
corrected visual acuity to 20/50 at both near and far.  

VA treatment records from July 2001 indicate uncorrected left 
eye visual acuity of 20/200, but no finding was provided for 
corrected visual acuity.

The veteran's November 2001 VA eye examination revealed right 
eye legal blindness, with long-standing blind eye secondary 
to presumed ocular histoplasmosis syndrome and best left eye 
visual acuity of 20/200.

The RO, in a January 2002 rating action, proposed reducing 
the evaluation for the veteran's right eye disorder from 40 
percent to 30 percent.  The RO also determined in this rating 
action that the July 1999 rating decision granting a 40 
percent evaluation contained clear and unmistakable error, 
insofar that the nonservice-connected left eye was considered 
as part of the service-connected evaluation instead of being 
considered as normal for evaluation purposes.  In the same 
month, the RO notified the veteran of this proposal.  In this 
notification letter, the RO informed him of his right to 
submit evidence and to appear for a personal hearing and 
indicated that he would be allowed a 60-day period in which 
to supplement the record.

In a March 2002 lay statement, the veteran argued against the 
proposed rating reduction and noted that his vision had 
worsened in recent years.

Subsequently, in the appealed April 2002 rating decision, the 
RO reduced the evaluation for the veteran's right eye 
disorder to 30 percent, effective from May 1, 2002.

The veteran underwent a further VA eye examination in April 
2003.  This examination revealed left eye visual acuity of 
20/400, with the inability to recognize any letters smaller 
than "the large E" at a distance of 20 feet.  No vision 
loss change in the right eye was noted.  The examiner, who 
reviewed the veteran's prior medical records, noted that the 
cause of vision loss in the left eye (either age-related 
macular degeneration or idiopathic causes) was not related to 
the causes of vision loss in the right eye (presumed 
histoplasmosis).  The examiner further noted that the veteran 
was now considered "legally blind."  

A further VA eye examination was conducted in June 2003.  
This examination revealed vision of 20/200 in the left eye 
and light perception only in the right eye.  The left eye 
vision was described as "better" than light perception.  
Also, this examiner, who also conducted the April 2003 
examination, reiterated the finding that the cause of vision 
loss in the left eye was not related to vision loss in the 
right eye.  



IV.  Propriety of rating reduction

The requirements for a reduction in the evaluation for 
disabilities in effect for five years or more are set forth 
at 38 C.F.R. § 3.344(a) and (b), which require that only 
evidence of sustained material improvement under the ordinary 
conditions of life, as shown by full and complete 
examinations, can justify a reduction; these provisions 
prohibit a reduction on the basis of a single examination.  
See Brown v. Brown, 5 Vet. App. 413, 417-18 (1995).  This 
regulation also provides that, with respect to other 
disabilities that are likely to improve, namely those for 
which evaluations have been in effect for less than five 
years, re-examinations disclosing improvement will warrant a 
rating reduction.  38 C.F.R. § 3.344(c).  

In reviewing the facts of this case, the Board notes that the 
provisions of 38 C.F.R. § 3.344(a) and (b) are inapplicable 
because the veteran's prior 40 percent disability evaluation 
had been in effect for less than five years at the time of 
the reduction. 

The Board is also satisfied that there were no procedural 
shortcomings in the RO's reduction of the veteran's 
evaluation.  Following the proposed January 2002 rating 
reduction, the RO notified the veteran of the proposed 
reduction in the same month, informed him of his right to 
submit evidence and to appear for a personal hearing, and 
allowed him a period of 60 days required under 38 C.F.R. 
§ 3.105(e) before proceeding with the reduction in April 
2002.

The next question for the Board is whether the evidence of 
record as of the issuance of the appealed rating decision 
provided a basis for the rating reduction.  This case is 
unlike most rating reduction cases, as the reduction was 
predicated not specifically on improved symptoms but on a 
determination that that the assignment of the prior 40 
percent evaluation was clearly and unmistakably erroneous.  

At the time of this decision, the veteran's disorder was 
evaluated under 38 C.F.R. § 4.84a, Diagnostic Code 6069.  
Under this section, a 40 percent evaluation is warranted for 
blindness in one eye, with only light perception; and vision 
of 20/50 in the other eye.  In reducing the veteran's 
evaluation, the RO noted that service connection was not in 
effect for the veteran's left eye vision loss and that, 
accordingly, his left eye vision should have previously been 
treated as within normal limits for evaluation purposes.  The 
30 percent evaluation (under Diagnostic Code 6070) thus 
represents blindness in the right eye, with only light 
perception; and vision of 20/40 in the left eye.  See also 
38 C.F.R. § 4.75 (eye evaluations should be based on the best 
corrected vision with glasses).

The Board is aware that 38 C.F.R. § 3.383 allows for special 
consideration in cases of blindness in one eye as a result of 
a service connected disability and blindness in the other eye 
as a result of nonservice-connected disability.  Under this 
circumstance, compensation is payable for the combination of 
service-connected and nonservice-connected disabilities as if 
both disabilities were service-connected, provided that the 
nonservice-connected disability is not the result of willful 
misconduct.  Under 38 C.F.R. § 4.79, however, "blindness" 
is defined as having only light perception and visual acuity 
of 5/200 or less.  In the absence of evidence that veteran's 
left eye visual loss was so disabling as to meet the criteria 
for blindness under 38 C.F.R. § 4.79, 38 C.F.R. § 3.383 was 
thus inapplicable at the time of the reduction.  

Furthermore, the Board finds that the November 2001 VA 
examination was adequate for rating purposes.  The report of 
this examination reflects that the examiner conducted a 
comprehensive examination, with visual acuity testing and an 
explanation of the results.  Furthermore, the veteran's lay 
contentions lack probative value in terms of establishing 
clinical findings necessary to determining the 
appropriateness of an assigned schedular evaluation, given 
that he lacks medical credentials and training.  See Routen 
v. Brown, 10 Vet. App. 183, 186 (1997), aff'd, 142 F.3d 1434 
(Fed. Cir. 1988); YT v. Brown, 9 Vet. App. 195, 201 (1996); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).

Overall, the Board has considered the evidence of record and 
finds that the reduction in the veteran's disability 
evaluation for a right eye disorder from 40 percent to 30 
percent was proper in view of the criteria of 38 C.F.R. 
§ 3.105(e) and the medical evidence of record.  As such, the 
preponderance of the evidence is against the veteran's claim 
concerning the propriety of this reduction.  

In reaching this determination, the Board acknowledges that 
VA is statutorily required, under 38 U.S.C.A. § 5107(b), to 
resolve the benefit of the doubt in favor of the veteran when 
there is an approximate balance of positive and negative 
evidence regarding the merits of an outstanding issue.  That 
doctrine, however, is not applicable in this case because the 
preponderance of the evidence is against the veteran's claim.  
See Gilbert v. Derwinski, 1 Vet. App. at 55; 38 U.S.C.A. 
§ 5107(b).

V.  Increased evaluation

As to the question of whether an evaluation in excess of 30 
percent is currently warranted for the veteran's right eye 
disability, the Board has again considered the criteria of 
Diagnostic Codes 6069 and 6070, described above.  The Board 
further notes that, under Diagnostic Code 6066, a 40 percent 
evaluation may be assigned in cases of anatomical loss of one 
eye and vision of 20/40 in the other eye.

In this case, however, the veteran's most recent VA 
examinations have revealed light perception in the right eye.  
As such, an evaluation on the basis of anatomical loss of the 
eye is not warranted.  Again, as service connection is not in 
effect for the veteran's left eye visual loss, a 30 percent 
evaluation under Diagnostic Code 6070 for blindness in the 
right eye, with only light perception; and vision of 20/40 in 
the left eye must be assigned.

The Board has again considered whether 38 C.F.R. § 3.383 is 
applicable, in view of the evidence added to the claims file 
subsequent to the noted rating reduction.  However, the 
veteran currently has vision of 20/400 in the left eye, and 
this has been described as "better" than light perception.  
The veteran therefore is not blind in the left eye, as 
defined under 38 C.F.R. § 4.79, and 38 C.F.R. § 3.383 remains 
inapplicable.  

Overall, the preponderance of the evidence is against the 
veteran's claim of entitlement to an evaluation in excess of 
40 percent for a right eye disorder, and this claim must be 
denied.  Again, 38 U.S.C.A. § 5107(b) is not applicable in 
this case because the preponderance of the evidence is 
against the veteran's claim.

The Board has based its decision in this case upon the 
applicable provisions of the VA's Schedule for Rating 
Disabilities.  The veteran has submitted no evidence showing 
that his service-connected right eye disorder has markedly 
interfered with his employment status beyond that 
interference contemplated by the assigned evaluation, and 
there is also no indication that this disorder has 
necessitated frequent periods of hospitalization during the 
pendency of this appeal.  As such, the Board is not required 
to remand this matter to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1), which concern the 
assignment of extra-schedular evaluations in "exceptional" 
cases.  See Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); 
Floyd v. Brown, 9 Vet. App. 88, 94-95 (1996); Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).


ORDER

The January 2002 determination to reduce the veteran's 
evaluation for a right eye disorder from 40 percent to 30 
percent was proper, and the appeal is denied as to that 
issue.

The claim of entitlement to an increased evaluation for a 
right eye disorder, currently evaluated as 30 percent 
disabling, is denied.


	                        
____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



